Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 16 March 2022, has been entered and the Remarks therein, filed 16 June 2022, are fully considered here.

Status of Claims
Claims 1-7 and 9-18 are pending.
Claims 13, 14 and 16 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III. Election was made with traverse in the reply filed on 24 November 2021 to the Restriction/Election Office Action mailed 25 May 2021.
	Claims 1-7, 9-12, 15, 17 and 18 are rejected.
	Claims 1 and 15 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2018/051972, 01/26/2018.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copies of EP 17153407.6, 01/26/2017, and EP 17188186.5, 08/28/2017, were filed on 24 July 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-7, 9-12, 15, 17 and 18 have the effective filing date of 26 January 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 April 2022- A and 22 April 2022-B are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Objections
The objections to Claims 1-3, 5, 6, 10 and 15, in the Non-Final Office Action mailed 16 March 2022, are withdrawn in view of Applicants' amendment received 16 June 2022, in which the cited claims were amended.

Claims 1 and 15 are objected to because of the following informalities:

(1) Claim 1, step b), recites: “…; b)…or components extracted from said microorganisms; i) natural genetic information ii) transduction by phage or iii) conjugation;…”, which should read: “…; b)…or components extracted from said microorganisms: i) natural genetic information, ii) transduction by phage, or iii) conjugation;…”
(2) Claim 1, step c), recites: “…; c) encapsulating each microorganism or component extracted from said microorganism in a single microfluidic droplet together with or without an indicator molecule which is capable of detecting the presence of the desired trait;…”, which should read: “…; c) encapsulating each microorganism or component extracted from said microorganism in a single microfluidic droplet together with an indicator molecule which is capable of detecting the presence of the desired trait or without the indicator molecule;…”
(3) Claim 1, step f), recites: “…i) one group where the desired trait is not detectable and…”, which should read: “…i) one group where the desired trait is not detectable, and…”

(4) Claim 15, step a), recites: “…a) providing a composition comprising i)…”, which should read: “…a) providing a composition comprising: i)…”
(5) Claim 15, step a), recites: “…i) one or more…the desired trait; and ii)…”, which should read:  “…i) one or more…the desired trait, and ii)…”
(6) Claim 15, step b), recites: “…b) subjecting…at least one microorganism; i)…”, which should read: “…b) subjecting…at least one microorganism: i)…”
(7) Claim 15, step b) i), recites: “…i) natural genetic transformation ii)…”, which should read: “…i) natural genetic transformation, ii)…”
(8) Claim 15, step f) i) recites: “…i) one group where…is not detectable and ii)…”, which should read:  “…i) one group where…is not detectable, and ii)…”

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claims 6, 7, 10, 12 and 15 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 16 March 2022, is withdrawn in view of Applicants’ amendment received 16 June 2022, in which the cited claims were amended.

The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-12, 17 and 18 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 2-7, 9-12, 17 and 18 are dependent on claim 1, contain the limitations of claim 1, and, therefore, are rejected for the same reason.]

Claims 1-7, 9-12, 17 and 18 are indefinite because the metes and bounds of the claimed subject matter are not clear.

(1) Claim 1, step b), recites: “…; b) subjecting said two or more microorganisms or components extracted from said microorganism to one of the following reactions leading to a change in the genetic composition in at least one of the two or more microorganisms or components extracted from said microorganisms;…”
However, it is not clear if the alternative selection refers to components, of which there are two or more, which were extracted from one of the two or more microorganisms or if components are extracted from two or more microorganisms. The specification does not recite the term ‘components’ or ‘component’, and does not recite the term ‘extracted’ or ‘extracting’ or ‘extract’. Applicant does not provide working examples of the claimed method. The specification does recite: “As used herein, the term ‘microorganism’ encompasses naked DNA or RNA, viruses, phages, bacteria, yeast or lysed bacteria and yeast” (originally-filed specification, pg. 6, lines 25-26); and “In a preferred embodiment of the invention the microorganism which produces a compound of interest is a naked DNA or RNA, viruses, phages, bacterial strain, fungal strain and or yeast strain. In a most preferred embodiment the microorganism, which produces a compound, is a bacterial strain” (spec., pg. 8, lines 4-7).
Therefore, it appears as though the ‘components’ (as listed in claim 17) (which are not considered to be microorganisms, per se) are utilized in the claimed method. However, there is no instruction in the specification that ‘two or more’ components may be incorporated into the claimed method.
For the purpose of compact prosecution, the claim will be interpreted to read: “…; b) subjecting said two or more microorganisms or components extracted from said two or more microorganisms to one of the following reactions leading to a change in the genetic composition in at least one of the two or more microorganism or in the components extracted from said two or more microorganisms;…” Other language will be considered.
Prior art will be applied according to this interpretation.

(2) Claim 1, step c), recites: “…c) encapsulating each microorganism or component…in a single microfluidic droplet…”
	Claim 1, step d) recites: “…d) incubating the encapsulated microorganism or component…”
	Claim 1, step e) recites: “…e) detecting the desired trait which results from the incubation of the microorganism…”
	However, it is not clear if the intention in steps d) and e) is to incubate only one microorganism (per “the…microorganism”) of the “each” which have been encapsulated or if the intention is to incubate each of the encapsulated microorganisms (i.e., more than one appear to be encapsulated).
	For the purpose of compact prosecution, the claim will be interpreted to mean that one encapsulated microorganism or each of the encapsulated microorganisms are incubated.
Prior art will be applied according to this interpretation.

(3) Claim 1, step e), recites: “…e) detecting the desired trait based on a change of the phenotype of the microorganism or component extracted from said microorganism without the indicator molecule,…”
However, it is not clear what is meant by the component extracted from said microorganism exhibiting a ‘change in phenotype’. The specification does not define, describe or explain what is meant by ‘change in the phenotype’, within the context of the claimed subject matter. Applicant does not provide working examples of the claimed method, and, therefore, does not show an example of how a component which has exhibited a change in phenotype could be identified. With regard to microorganisms, the term ‘phenotype’ is defined as, according to an American English dictionary definition of the word: “all of the observable characteristics of an organism that result from the interaction of its genotype with the environment. Examples of observable characteristics include behavior, biochemical properties, color, shape and size.” Therefore, it is not clear how the components extracted from microorganism (e.g., those listed in claim 17) exhibit a change in phenotype, since the components are not live organisms.
For the purpose of compact prosecution, the claim will be interpreted to read: “…e) detecting the desired trait based on a change of the phenotype of the microorganism without the indicator molecule,…”
Prior art will be applied according to this interpretation.

(4) Claim 1, line 24, recites: “…; wherein the microfluidic droplet comprises two immiscible phases…”
According to claim 1, step b), two or more microorganisms appear to be taken through steps c) thru f). The ‘wherein’ clause in line 24 describes only one microfluidic droplet. Therefore, it appears as though only one of the two or more microorganisms (which have been encapsulated into a microfluidic droplet) is encompassed by the term ‘the microfluidic droplet’ in line 24.
For the purpose of compact prosecution, the clause will be interpreted to mean that any one of the microfluidic droplets encapsulating the two or more microorganisms comprises two immiscible phases.
Prior art will be applied according to this interpretation.

(5) Claim 3 recites: “The method according to any of the claims 1 or 2, wherein the at least one of the two or more microorganisms is subjected to natural genetic transformation.”
However, it is not clear how only one microorganism can under natural genetic transformation. That is, such a process would require at least two microorganisms, as donor and recipient. Claim 1 does recite “providing a composition comprising two or more microorganisms…” 
For the purpose of compact prosecution, the claim will be interpreted to read: “The method according to any of the claims 1 or 2, wherein the two or more microorganisms are subjected to natural genetic transformation.”
Prior art will be applied according to this interpretation.

(6) Claim 15, steps c) thru e), recites: “…; c) encapsulating each microorganism in a single microfluidic droplet together with an indicator molecule capable of detecting the presence of the desired trait; d) incubating the encapsulated microorganism together with the indicator molecule under conditions that allow the detection of the desired trait; e) detecting the desired trait based on a change of the phenotype of the microorganism in the absence of the indicator molecule;…”
However, it is not clear how step e) follows from steps c) and d). Steps c) and d) describe encapsulating and incubating an indicator molecule capable of detecting the presence of the desired trait with the microorganism. Step e) recites detecting the desired trait in the absence of the indicator molecule (i.e., based on a change of phenotype). That is, the step of detecting is not based on nor does it rely on performance of the previous encapsulating and incubating steps. Step e) was previously described as an alternative step, which it appears to be, because it does not require the indicator molecule, which is required in steps c) and d). 
For the purpose of compact prosecution, the claim 15, step e) will be considered to be an alternative step.
Prior art will be applied according to this interpretation.

Claim 17 is indefinite, because it recites insufficient, improper or unclear antecedent basis for the limitations in the claim(s).

	Claim 17 recites: “The method according to claim 1, wherein the two or more components extracted from said microorganism are selected from the group comprising naked DNA, naked RNA or a lysate of bacterial strain.”
	However, it is not clear that claim 1 describes ‘two or more components’ (see 35 USC 112(b) rejection above). Claim 1 describes ‘components’ extracted from said microorganism. There is no instruction in the specification that ‘two or more’ components may be incorporated into the claimed method. In addition, claim 1 recites ‘two or more microorganisms’ not ‘microorganism’.
	For the purpose of compact prosecution, the claim will be interpreted to read: “The method according to claim 1, wherein the components extracted from said two or more microorganisms are selected from the group comprising naked DNA, naked RNA or a lysate of bacterial strain.” Other language will be considered.
	Prior art will be applied according to this interpretation.

35 U.S.C. § 112(d)
The rejection of Claims 3-12 under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in the Non-Final Office Action mailed 16 March 2022, is withdrawn in view of Applicants’ amendment received 16 June 2022, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 1-7 and 9-12 under 35 U.S.C. §102(a)(1)/102(a)(2) as being anticipated by Gudkov et al., in the Non-Final Office Action mailed 16 March 2022, is withdrawn in view of Applicants' amendment received 16 June 2022, in which claim 1 was amended. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Gudkov (International Patent Application Publication No. WO 03/050501 A2).
[Gudkov cited in the Non-Final Office Action mailed 16 March 2022.]
[This rejection cited in the Non-Final Office Action mailed 16 March 2022.]

Gudkov addresses the limitations of claim 15.
Regarding claim 15, Gudkov discloses screening of expression libraries and an invention which relates to the isolation of genetic elements that encode biologically active products (pg. 1, lines 4-7). Host cells comprising an expression library are cultured, said expression library  comprising a pool of expression constructs, said expression constructs each comprising a nucleic acid which encodes a candidate biologically active product operably linked to an expression control sequence, to effect the expression of said biologically active product in said host cell; contacting a target cell with the expression products obtained from said host cell under conditions which permit candidate biologically active expression products to exert a biological effect on said target cell, wherein said target cell is different from the host cell comprising the expression library; and identifying a subpool of expression constructs from the pool of expression constructs of step (a) wherein said subpool comprises an expression construct comprising the polynucleotide which encodes the biologically active product that exerts a detectable biological effect on said target cell in step (b) (pg. 43, lines 5-20 [Claim 15- Method for detecting and/or selecting a microorganism with a desired trait comprising the steps of a. providing a composition comprising i) one or more microorganisms not carrying the desired trait]).
The methods of the described invention are limited only by the availability of appropriate target cells. Such target cells may naturally be responsive to the external application of the candidate expression product being screened or alternatively have been engineered to be responsive to such agents (pg. 8, lines 10-13). In one embodiment, a mammalian cDNA library was constructed in prokaryotic expression vector suitable for high-level inducible expression in E. coli that is used as host cell system. Plasmid mixtures from every batch are transformed into competent E. coli cells (step 2, FIG. 1) that are induced to express library-encoded products (pg. 8, lines 20-27). A variety of vectors may be used and include phagemids and modified viruses (pg. 14, lines 2-5). After ligation of vector DNA to DNA inserts, the expression constructs are introduced into the host organisms. A variety of methods may be used, which include but are not limited to, transformation, transfection, infection, and conjugation (pg. 23, lines 7-11 [Claim 15- b. subjecting two or more microorganisms to one of the following reactions including natural genetic transformation [species election], transduction by a phage, conjugation] 
A cloning vector or expression vector may be used to introduce donor DNA into a host cell for expression. An expression construct is an expression vector containing nucleic acid sequences that encode the appropriate expression product (pg. 13, lines 29-31 [Claim 15- step a) ii)- providing one or more nucleic acid molecules encoding the desired trait, subjecting one or more microorganisms to one of the following reactions, including i) natural genetic transformation [species election], ii) transduction by a phage, iii) conjugation]).
The term "pre-screen" refers to a general biological or biochemical assay which indicates the presence of an activity, a compound or a gene of interest. The term "screen" refers to a specific biological or biochemical assay which is directed to a specific condition or phenotype that the candidate expression product induces in the target cells. The use of pre-screens and screens embodies visual detection or embodies visual detection or automated image analysis of a colorigenic indicator, or fluorescence detection by fluorescence-activated cells sorting (FACS) (pg. 28, lines 18-26 [Claim 15, step c)- an indicator molecule]).
Individual or pools of library cells may be encapsulated in an inert, stable and porous semi-solid matrix in the form of droplets during pre-screening or screening. The semi-solid matrix is permeable to gas, liquid, as well as macromolecules, and permits the growth and division of encapsulated cells (pg. 33, lines 1-5). Encapsulation may be performed in one of many ways, producing either macrodroplets or microdroplets depending upon the method of detection employed during subsequent pre-screening or screening. Preferably, each macrodroplet or microdroplet will contain one to five library cells (pg. 33, lines 14-19). Components of the reporter regimen or the target cells of a drug screen may also be co-encapsulated in a drop with library cell(s) (pg. 34, lines 11-12 [Claim 15, step c)- encapsulating each microorganism in a single microfluidic droplet together with an indicator molecule capable of detecting the presence of the desired trait]). 
A reporter regimen comprises a reporter and compositions that enable and support signa generation by the reporter. The reporter regimen may include live indicator cells, or portions thereof. Components of a reporter regimen may be incorporated into the host organisms of the library, or they may be co-encapsulated with individual or pools of library cells in a permeable semi-solid medium to form a discrete unit for screening (pg. 29, lines 4-9 [Claim 15- a. providing a composition comprising i. one or more microorganisms not carrying the desired trait]).
Macrodroplets can be sorted using a colorigenic reporter either by screening by eye or by using any device that allows the droplets to pass through a screening point, and which has the capacity to segregate positives (pg. 34, lines 24-26). Components of the reporter regimen or the target cells may be co-encapsulated in a drop with library cells. Compounds of interest produced by the library cells may accumulate and diffuse within the droplet to reach the co-encapsulated target cells to generate a signal (pg. 34, lines 11-17 [Claim 15, step d)- incubating the encapsulated microorganism together with the indicator molecule under conditions that allow the detection of the desired trait; step f)-  sorting said droplets in a microfluidic system into at least i. one group where the desired trait is not detectable and ii. one group where the desired trait is detectable]).

	It is noted that claim 15 recites: “Method for detecting and/or selecting a microorganism with a desired trait comprising the steps of…”
	The specification recites: “In the context of the present invention, the term ‘desired trait’ relates to a trait that is absent in the microorganism subjected to transformation. Therefore, the term ‘desired’ may be used to define an ‘exogenous’ trait. As used herein, the term ‘trait’ refers to a phenotypic trait representing an observable and measurable characteristic generated by the expression of a determined set of genes” (spec., pg. 6, lines 28-32). Therefore, the term ‘desired trait’ will be interpreted in light of Applicant’s description/definition in the instant specification.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-7, 9-12, 17 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Gudkov (International Patent Application Publication No. WO 03/050501 A2) in view of Gach et al. ((2016) ACS Synth. Biol. 5: 426-433).
[All references cited in the Non-Final Office Action mailed 16 March 2022.]
[This rejection cited in view of Applicant’s incorporation of claim 8 into claim 1.]

Gudkov addresses some of the limitations of claim 1, and the limitations of claims 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 17 and 18.
Regarding claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 17 and 18, Gudkov shows a method of screening of expression libraries for gene products that are active if externally added to the cell and, therefore, generates bioactive factors which can be converted into active products (pg. 3, lines 2-3). The prospective products that could be generated by this approach include proteins and peptides (pg. 3, lines 11-13 [Claim 10- the desired trait is selected from a group which comprises production of a protein]).
Host cells comprising an expression library are cultured, said expression library  comprising a pool of expression constructs, said expression constructs each comprising a nucleic acid which encodes a candidate biologically active product operably linked to an expression control sequence, to effect the expression of said biologically active product in said host cell; contacting a target cell with the expression products obtained from said host cell under conditions which permit candidate biologically active expression products to exert a biological effect on said target cell, wherein said target cell is different from the host cell comprising the expression library; and identifying a subpool of expression constructs from the pool of expression constructs of step (a) wherein said subpool comprises an expression construct comprising the polynucleotide which encodes the biologically active product that exerts a detectable biological effect on said target cell in step (b) (pg. 43, lines 5-20 [Claim 1 - Method for detecting and/or selecting a microorganism with a desired trait comprising the steps of a. providing two or more microorganisms (i.e., host and target cells)] [Claim 2- at least one of said two or microorganisms has the desired trait ab initio and at least one of said two or microorganisms lacks the desired trait (i.e., host cell exerts biological effect on said target cell)]).
The methods of the invention are limited only by the availability of appropriate target cells. Such target cells may naturally be responsive to the external application of the candidate expression product being screened or alternatively have been engineered to be responsive to such agents (pg. 8, lines 10-13). In one embodiment, a mammalian cDNA library was constructed in prokaryotic expression vector suitable for high-level inducible expression in E. coli that is used as host cell system. Plasmid mixtures from every batch are transformed into competent E. coli cells (step 2, FIG. 1) that are induced to express library-encoded products (pg. 8, lines 20-27). A variety of vectors may be used and include phagemids and modified viruses (pg. 14, lines 2-5). After ligation of vector DNA to DNA inserts, the expression constructs are introduced into the host organisms. A variety of methods may be used, which include but are not limited to, transformation, transfection, infection, and conjugation (pg. 23, lines 7-11 [Claim 1, step  b)- subjecting two or more microorganisms to one of the following reactions including i) natural genetic transformation [species election], ii) transduction by a phage, iii) conjugation] [Claim 3- natural genetic transformation] [species election] [Claim 4- the natural genetic transformation is actively induced] [Claim 6- the two or more microorganisms are selected from a group which includes a virus and a bacterial strain] [Claim 7- two or more microorganisms are bacteria] [Claim 18- the bacteria are non-genetically modified organisms (non- GMO)]).
A cloning vector or expression vector may be used to introduce donor DNA into a host cell for expression. An expression construct is an expression vector containing nucleic acid sequences that encode the appropriate expression product (pg. 13, lines 29-31 [Claim 17- the component extracted from said two or more microorganisms is selected from a group that includes naked DNA]).
The term "pre-screen" refers to a general biological or biochemical assay which indicates the presence of an activity, a compound or a gene of interest. The term "screen" refers to a specific biological or biochemical assay which is directed to a specific condition or phenotype that the candidate expression product induces in the target cells. The use of pre-screens and screens embodies visual detection or embodies visual detection or automated image analysis of a colorigenic indicator, or fluorescence detection by fluorescence-activated cells sorting (FACS) (pg. 28, lines 18-26 [Claim 1- an indicator molecule] [Claim 5- the transformation is quantitatively determined (individual cells sorted by color or fluorescence] [Claim 9- the indicator molecule is a selected from a group which includes a fluorescent dye] [Claim 12- the detection is performed optically, including by fluorescence]).
Individual or pools of library cells may be encapsulated in an inert, stable and porous semi-solid matrix in the form of droplets during pre-screening or screening. The semi-solid matrix is permeable to gas, liquid, as well as macromolecules, and permits the growth and division of encapsulated cells (pg. 33, lines 1-5). Encapsulation may be performed in one of many ways, producing either macrodroplets or microdroplets depending upon the method of detection employed during subsequent pre-screening or screening. Preferably, each macrodroplet or microdroplet will contain one to five library cells (pg. 33, lines 14-19). Components of the reporter regimen or the target cells of a drug screen may also be co-encapsulated in a drop with library cell(s) (pg. 34, lines 11-12). A reporter regimen comprises a reporter and compositions that enable and support signa generation by the reporter. The reporter regimen may include live indicator cells, or portions thereof. Components of a reporter regimen may be incorporated into the host organisms of the library, or they may be co-encapsulated with individual or pools of library cells in a permeable semi-solid medium to form a discrete unit for screening (pg. 29, lines 4-9 [Claim 1, step a)- providing a composition comprising two or more microorganisms]).
Macrodroplets can be sorted using a colorigenic reporter either by screening by eye or by using any device that allows the droplets to pass through a screening point, and which has the capacity to segregate positives (pg. 34, lines 24-26). Components of the reporter regimen or the target cells may be co-encapsulated in a drop with library cells. Compounds of interest produced by the library cells may accumulate and diffuse within the droplet to reach the co-encapsulated target cells to generate a signal (pg. 34, lines 11-17 [Claim 1, step c)- encapsulating each microorganism in a single microfluidic droplet together with an indicator molecule capable of detecting the presence of the desired trait; d. incubating the encapsulated microorganism together with the indicator molecule under conditions that allow the detection of the desired trait; step e)- detecting the desired trait which results from the incubation of the microorganism with the indicator molecule; step f)- sorting said droplets in a microfluidic system into at least i) one group where the desired trait is not detectable and ii) one group where the desired trait is detectable] [Claim 11- the desired trait is secreted into the medium]).

	It is noted that claim 1 recites: “Method for detecting and/or selecting a microorganism with a desired trait comprising the steps of…”
	The specification recites: “In the context of the present invention, the term ‘desired trait’ relates to a trait that is absent in the microorganism subjected to transformation. Therefore, the term ‘desired’ may be used to define an ‘exogenous’ trait. As used herein, the term ‘trait’ refers to a phenotypic trait representing an observable and measurable characteristic generated by the expression of a determined set of genes” (spec., pg. 6, lines 28-32). Therefore, the term ‘desired trait’ will be interpreted in light of Applicant’s description/definition in the instant specification.

Gudkov does not show: 1) the microfluidic droplet comprises two immiscible phases and wherein the microorganism is in the aqueous phase [Claim 1].


Gudkov further teaches that microdroplets may be generated by any method or device that produces small droplets, such as but not limited to, two-fluid annular atomizer, an electrostatic droplet generator, a vibrating orifice system, and emulsification (pg. 34, lines 2-4). 

Gach et al. addresses some of the limitations of claim 1.
Gach et al. teaches that the basic steps of genetic engineering involve the steps of plasmid and competent cell addition, transformation by heat-shock, electroporation or a viral vector, outgrowth, addition of selection marker, culture and expression. These steps are typically performed manually requiring a lot of pipetting and plating (pg. 426, column 1, para. 1 [nexus to Gudkov] [natural genetic transformation of microorganisms, e.g. cell competency]). A hybrid droplet microfluidic platform is shown for automation of steps required for genetically modifying and screening organisms (pg. 427, column 1, para. 1 [nexus to Gudkov] [genetically modifying and screening organisms, droplet encapsulation]).
	Regarding claim 1, droplet microfluidics is a type of microfluidics in which individual aqueous droplets, separated by an immiscible phase such as oil or air, can be generated and manipulated on chip (pg. 427, column 1, lines 4-7 [Claim 1- the microfluidic droplet comprises two immiscible phases]).
Heat-shock on the digital microfluidic device consists of 6 steps: (1) generation of droplets containing DNA and cells, (2) mixing droplets of DNA and cells, (3) DNA/cell droplet actuation to the heat-shock region, (4) dispensing of a culture medium droplet, (5) mixing of DNA/cell droplet with a medium droplet, and (6) DNA/cell/ medium droplet transfer to culture region (pg. 428, column 1, para. 1 [Claim 1- the microorganism is in the aqueous phase]).
	Gach et al. further teaches that microfluidics is a powerful technology that has allowed adaptation of standard laboratory methods to improve automation, throughput and drastically reduce reagent consumption. Various molecular biology steps have been
performed using microfluidic systems including synthesis of DNA, cell sorting, single cell analysis, and cellular assays (pg. 426, column 2, para. 1). A temperature-controlled hybrid microfluidic platform was developed to implement heat-shock transformation, antibiotic selection, culture and assay in discrete droplets. The high level of droplet control allowed the entire transformation process in a single device including cell/DNA mixing, heat-shock, media addition, culture, and outgrowth. The microfluidic platform described here will find great utility in cellular engineering applications benefiting from
the automated transformation, culture, and assessment of numerous samples (pg. 431, column 2, para. 1, Conclusions).
	
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for detecting and/or selecting a microorganism with a desired trait, comprising a step of encapsulating two or more microorganisms in a microfluidic droplet, as shown by Gudkov, by utilizing a microfluidic droplet comprising two immiscible phases, wherein the microorganism is in the aqueous phase [Claim 1], as shown by Gach et al., with a reasonable expectation of success, because Gach et al. shows a microfluidic droplet,  comprising two immiscible phases, wherein the microorganism is in the aqueous phase, which is used to effectively transform microorganisms in order to produce microorganisms with a desired trait, which can, in turn be sorted according to those microorganisms with (and without) the desired trait, which is the method, shown by Gudkov (MPEP 2143 (I)(G)).
In addition, Gudkov teaches that microdroplets may be generated by any method or device known in the art that produces small droplets, which includes emulsification (Gudkov, pg. 34, lines 2-4). By definition, an emulsion is a mixture of two or more liquids that are immiscible owing to liquid-liquid phase separation. One of ordinary skill in the art would interpret the water-oil single microdroplets, shown by Gach et al., to be microdroplet emulsions (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that  modification, because Gach et al. teaches that microfluidic droplet technology can improve automation, throughput and drastically reduce reagent consumption. The high level of droplet control allows the entire transformation process in a single device including cell/DNA mixing, heat-shock, media addition, culture, and outgrowth. The described microfluidic platform will find great utility in cellular engineering applications benefiting from the automated transformation, culture, and assessment of numerous samples. That is, Gach et al. show advantages for implementing microfluidic droplet technology in a method involving genetic transformation. In addition, the addition of oil to the culture chamber has the additional benefits of replenishing oil lost to evaporation and providing cells fresh oxygen during prolonged experiments (pg. 427, column 2, last 4 lines).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
	Applicant’s arguments, pp. 10-13, filed 16 June 2022, with respect to the 35 U.S.C. §102(a)(1)/(a)(2) rejection, and the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are not persuasive.

	1. Applicant remarks (pp. 10, para. 4 thru pg. 11, para. 1), with regard to the 102 rejection, that Gudkov fails to teach every element of claim 15. Gudkov discloses a host cell that was already transformed with an expression library. Secreted bioactive compounds by the cell of Gudkov were then used on indicator cells to identify those clones that make a desired compound and hence gives the means to go back to the host cell expressing this particular construct and being able to identify the DNA
construct making the bioactive molecule. Applicant noted that while the method of Gudkov starts with a host cell that was already transformed and is a GMO, the claimed method requires, particularly in step b ), to start with a host cell that is not yet transformed and that is transformed naturally, i.e., is not utilizing nor creating a GMO.
	However, in response to Applicant, it is not clear where in the reference Gudkov teaches that the described method starts with genetically-modified microorganisms (here, bacteria), and Applicant does not point to this recitation in Gudkov. In addition, step b) of claim 15 does not recite that a non-genetically-modified (non-GMO) is employed in the methods. However, one of ordinary skill in the art would understand that most experiments which entail the production of microorganisms which are genetically-modified for a specific purpose are, themselves, genetically unmodified to begin with; i.e., before the transformation or transduction or conjugation process.

 
	2. Applicant remarks (pg. 12, para. 3), with regard to the 103 rejection, that Gach is silent regarding the presence of a "microfluidic droplet comprises two immiscible phases and wherein the microorganism is in the aqueous phase." In particular, Applicant notes that page 427, left column, lines 4-7 of Gach, only indicates that droplet microfluidics can be intended as individual aqueous droplets separated by an immiscible phase such as oil or air. The current claims are directed to separating the microfluidic droplet comprising the microorganism in the aqueous phase from the environment (see page 9, lines 4-8 of the as-filed PCT application).
	However, in response to Applicant, it is not clear how this description in Gach et al. does not also characterize the claimed microfluidic microdroplet which comprises two immiscible phases (per claim 1). Gach et al. even the describes the droplets produced by the described method and device as “hybrid” droplets (Gach et al., pg. 427, column 1, para. 1). The hybrid droplet (aqueous phase containing the microorganism and surrounding oil) “separates” the microorganism in the aqueous phase from the environment.

	3. Applicant remarks (pg. 12, para. 4) that while the method of Gudkov starts with a host cell that was already transformed and is a GMO, the claimed method requires, particularly in step b), to start with a host cell that is not yet transformed and that is transformed naturally, i.e., is not utilizing nor creating a GMO.
	However, in response to Applicant, it is not clear where in the reference Gudkov teaches that the described method starts with genetically-modified microorganisms (here, bacteria), and Applicant does not point to this recitation in Gudkov. In addition, step b) of claims 1 and 15 do not recite that a non-genetically-modified (non-GMO) (per claim 18) is employed in the methods. However, one of ordinary skill in the art would understand that most experiments which entail the production of microorganisms which are genetically-modified for a specific purpose are, themselves, genetically unmodified to begin with; i.e., before the transformation or transduction or conjugation process.

	4. Applicant remarks (pg. 13, para. 1) that the method of Gach adopts common laboratory organisms, such as E. coli, that are then transformed using a "non-natural" heat shock protocol as it is used to introduce recombinant DNA into cells, such as E.coli cells, that were prepared to be competent to take up DNA under these specific heat shock conditions. Contrary to Gach, the claimed method adopts a natural transformation, transduction, or conjugation process using naturally occurring strains and hence resulting in a non-GMO organism selected for a desired trait.
	However, in response to Applicant, although Gach et al. describes a heat-shock method for transforming DNA into (non-genetically-modified) E. coli cells, Gach et al. is describing genetic transformation. Therefore, one of ordinary skill in the art would expect that the microdroplet method, shown Gach et al., could be used to encompass two or more cells for the purpose of allowing natural genetic transformation to take place. (In fact, Gach et al. shows an experiment in which 235-nL droplets contained 1x1010 cell/mL. The droplets were incubated at 37oC for 24 hr (pg. 428, column 2, lines 4-11). That is, at least two cells are formulated in a droplet for a period of time that is long enough to allow natural genetic transformation to take place.) In addition, microorganisms which are transformed or transduced or in which nuclear material is transferred during conjugation become genetically modified. That is, the resulting microorganisms that have received nuclear material by any method (i.e., “natural” or “unnatural”) would be considered to be genetically-modified. 

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631